DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo et al. (US Publication No. 20210264789) in view of Toshimitsu et al. (US Publication No. 20010004604).

As to claims 1 and 6, Jo teaches an apparatus (fig. 1, fig. 5, server) comprising: a receiver, configured to receive information on a speed of a first mobile device (fig. 1, fig. 2 pp0059, transmit vehicle speed to the server); logic circuitry configured to adjust a call-timer threshold for a mobile device based on the speed of a first mobile device (fig. 1, fig. 4, pp0079, pp0111, setting or resetting a communication period of the vehicle based on the speed of the vehicle, and pp0040), wherein the call-timer threshold is utilized to control at least one of the following: an amount of time a mobile device is allowed to transmit on a channel or a talkgroup (fig.1, fig. 12, fig. 4, pp0062, performing communication at intervals of given communication period set by the server, and pp0128); an amount of time the channel is maintained after all transmissions from the mobile device have ceased on the talkgroup (See MPEP 2111, Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation); and an amount of time the mobile device must not again transmit on the channel after de-keying (See MPEP 2111, Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation).  However, fails to explicitly mention the concept of a second mobile device.
In an analogous field of endeavor, Toshimitsu teaches a second mobile device and the concept wherein the base station changes the transmission period of radio mobile stations (i.e. plurality of mobile stations, fig. 14, 114a) based on the at least one detected speed (fig. 14, pp0130, pp0132, claim 8 and 9, communication interval or transmission period is changed based at least on one of the speed). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Jo with the teachings of Toshimitsu to achieve the goal of efficiently and reliably overcoming the problem that a communication efficiency becomes very poor in a communication system (Toshimitsu, pp0007).
As to claims 2 and 7, Jo in view of Toshimitsu teaches the limitations of the independent claims as discussed above. Jo further teaches wherein the channel comprises a frequency, timeslot, and/or spreading code utilized for communications among radios (fig. 1, fig. 2, fig. 12, and pp0128, CDMA).  
As to claims 3 and 8, Jo in view of Toshimitsu teaches the limitations of the independent claims as discussed above. Jo further teaches wherein the amount of time the mobile device is allowed to transmit on the channel decreases as the speed of the first mobile device increases, and increases as the speed of the first mobile device decreases (fig. 1, fig. 4, pp0062, pp0106, increase in vehicle speed, decrease in vehicle communication period and vice versa). However, fails to explicitly mention the concept of a second mobile device.
In an analogous field of endeavor, Toshimitsu teaches a second mobile device and the concept wherein the base station changes the transmission period of radio mobile stations (i.e. plurality of mobile stations, fig. 14, 114a) based on the at least one detected speed (fig. 14, pp0130, pp0132, claim 8 and 9, communication interval or transmission period is changed based at least on one of the speed). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Jo with the teachings of Toshimitsu to achieve the goal of efficiently and reliably overcoming the problem that a communication efficiency becomes very poor in a communication system (Toshimitsu, pp0007).
As to claims 4 and 9, Jo in view of Toshimitsu teaches the limitations of the independent claims as discussed above. The limitations of claims 4 are directed to step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation i.e. the wherein the amount of time the second mobile device is maintained after all transmissions have ceased on the talkgroup is increased as the speed of the first mobile device increases, and decreased as the speed of the first mobile device decreases (see claim 1 above).  
As to claims 5 and 10, Jo in view of Toshimitsu teaches the limitations of the independent claims as discussed above. The limitations of claims 5 are directed to step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation i.e. wherein the amount of time a second mobile device must not again transmit on the channel after de-keying their radio decreases as the speed of the first mobile device increases, and increases as the speed of the first mobile device decreases (see claim 1 above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885. The examiner can normally be reached M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645